


110 HRES 694 IH: Providing for the consideration of the bill

U.S. House of Representatives
2007-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 694
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2007
			Mr. Pence (for
			 himself and Mr. Walden of Oregon)
			 submitted the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Providing for the consideration of the bill
		  (H.R. 2905) to prevent the Federal Communications Commission from
		  repromulgating the fairness doctrine.
	
	
		That upon adoption of this resolution the
			 Speaker shall, pursuant to clause 2(b) of rule XVIII, declare the House
			 resolved into the Committee of the Whole House on the state of the Union for
			 consideration of the bill (H.R. 2905) to prevent the Federal Communications
			 Commission from repromulgating the fairness doctrine. The first reading of the
			 bill shall be dispensed with. All points of order against consideration of the
			 bill are waived except those arising under clause 9 or 10 of rule XXI. General
			 debate shall be confined to the bill and shall not exceed one hour equally
			 divided and controlled by the chairman and ranking minority member of the
			 Committee on Energy and Commerce. After general debate the bill shall be
			 considered for amendment under the five-minute rule. During consideration of
			 the bill for amendment, the Chairman of the Committee of the Whole may accord
			 priority in recognition on the basis of whether the Member offering an
			 amendment has caused it to be printed in the portion of the Congressional
			 Record designated for that purpose in clause 8 of rule XVIII. Amendments so
			 printed shall be considered as read. At the conclusion of consideration of the
			 bill for amendment the Committee shall rise and report the bill to the House
			 with such amendments as may have been adopted. The previous question shall be
			 considered as ordered on the bill and amendments thereto to final passage
			 without intervening motion except one motion to recommit with or without
			 instructions.
		2.If
			 the Committee of the Whole rises and reports that it has come to no resolution
			 on the bill, then on the next legislative day the House shall, immediately
			 after the third daily order of business under clause 1 of rule XIV, resolve
			 into the Committee of the Whole for further consideration of the bill.
		3.The requirements of clauses 9(a)(1) or
			 (2) of rule XXI shall be satisfied if the sponsor of the measure made in order
			 by this resolution causes the list or statement otherwise required by such
			 clauses to be printed in the Congressional Record prior to the measure’s
			 consideration.
		
